Citation Nr: 1532592	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the period prior to January 11, 2013.  

3.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the period on and after January 11, 2013.  



ATTORNEY FOR THE BOARD

B. Mullins, Counsel 

INTRODUCTION

The Veteran had active service from August 1976 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted a separate 10 percent rating for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. §4.71a, Diagnostic Code 5261; effectuated that award as of January 14, 2009, and denied an increased evaluation for his right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In February 2013, the RO increased the evaluation for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 from 10 to 40 percent and effectuated that award as of January 11, 2013.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the Virtual VA files so as to insure a total review of the evidence.  The claims currently on appeal were previously remanded by the Board in December 2013 for further evidentiary development.  

The Board notes that an earlier effective date claim was also raised by the Veteran.  This issue was remanded to the Agency of Original Jurisdiction (AOJ) by the Board in December 2013 for adjudication.  The AOJ denied this claim, and the Veteran did not file a notice of disagreement.  As such, the Board has no authority to address this issue in the current appeal.  









	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative arthritis of the right knee with painful motion.  

2.  Throughout the pendency of the Veteran's claim, he has been capable of flexion of the right knee to at least 114 degrees before experiencing pain; there is no evidence of limitation of flexion to 30 degrees or less at any time during the pendency of this appeal.  

3.  Prior to January 11, 2013, the Veteran was capable of extension of the right knee to 10 degrees with no objective evidence of pain; there is no evidence of limitation of 15 degrees or more until January 11, 2013.  

4.  As of January 11, 2013, the Veteran was limited to extension of the right knee to 30 degrees upon repetition due to pain; he has not been limited to extension to 45 degrees or more at any time during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, under Diagnostic Code 5260, have not been met at any time during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).

2.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella, under Diagnostic Code 5261, prior to January 11, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).

3.  The criteria for establishing entitlement to an evaluation in excess of 40 percent for right knee chondromalacia patella, under Diagnostic Code 5261, as of January 11, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in February 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2009 and January 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board recognizes that it has been more than 2 years since the Veteran's last VA examination to determine the current level of severity of his service-connected right knee disabilities.  Nonetheless, a remand for a new examination is not warranted at this time.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the Court held that fulfillment of VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2014).  In the present case, the record contains no medical evidence suggesting a change in the Veteran's overall disability and the Veteran has not alleged through any statement that his right knee disability has worsened or changed at all since his prior examination.  As such, a remand for a new examination would serve no useful purpose.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Facts

For historical purposes, the record reflects that the Veteran was originally granted service connection for a right knee disability under Diagnostic Code 5257 in a rating decision dated January 1978.  A 10 percent disability evaluation was assigned, effective as of November 28, 1977.  The Veteran did not appeal this decision and it became final.  In January 2009, VA received a statement that was construed as a claim for an increased disability evaluation.  The Veteran's 10 percent evaluation was continued in a May 2009 rating decision (rated under Diagnostic Code 5010-5260 rather than 5257), but he was also assigned a separate 10 percent evaluation under Diagnostic Code 5010-5261 at this time, effective as of January 14, 2009.  A timely notice of disagreement was received from the Veteran in July 2009, but the previously assigned evaluations were continued in a January 2010 statement of the case.  A timely formal appeal to the Board (VA Form 9) was received in March 2010.  

Subsequently, in a February 2013 rating decision, the Veteran's disability evaluation for his chondromalacia patella with limited extension of the right knee (Diagnostic Code 5003-5261) was increased to 40 percent, effective as of January 11, 2013.  As such, the present issues before the Board are entitlement to an evaluation in excess of 10 percent under Diagnostic Code 5260, entitlement to an evaluation in excess of 10 percent under Diagnostic Code 5261 prior to January 11, 2013, and entitlement to an evaluation in excess of 40 percent under Diagnostic Code 5261 as of January 11, 2013.  

Upon receipt of the Veteran's claim in January 2009, he was afforded a VA examination of the right knee in May 2009.  According to the examiner, the Veteran reported severe pain and dysfunction with his right knee.  He also reported that it gave way on him 5 to 6 times per year.  He denied locking.  The Veteran reported his maximum walking distance as 1 mile and he reported that he could only stand for one-half of an hour.  It was noted that the Veteran was still currently working, but he had impaired ability to kneel, squat, stair climb or run.  The Veteran reported a constant 4 to 5 out of 10 pain level, but with flare-ups twice a month with 7 to 8 out of 10 pain levels lasting 2 to 3 days.  

Physical examination revealed the Veteran to limp on the right without assistive device.  However, he easily moved about the examining room, mounting and dismounting the examining table and arising from the supine and sitting position.  There was evidence of pain and limitation of motion of the right knee due to this pain.  There was extension limited to 10 degrees and flexion to 135 degrees (with pain at 114 degrees).  There were no additional limitations of motion after 3 repetitions.  There was positive small effusion and positive crepitus.  There was also positive patellar apprehension and grind.  McMurray testing was positive and Lachman testing was negative.  There was no lateral instability.  The examiner diagnosed the Veteran with chondromalacia patella right knee.  

The record does not contain any evidence of medical treatment for this condition.  The only other evidence of record is a VA examination dated January 2013.  According to the examiner, the Veteran was suffering from mild degenerative joint disease of the right knee.  The Veteran reported flare-ups of the right knee on a daily basis, resulting in moderate pain that lasted for hours.  Range of motion testing revealed flexion to 125 degrees (with objective evidence of pain at 115 degrees) and extension to 10 degrees with an inability to extend past 20 degrees due to pain.  After 3 repetitions, the Veteran had flexion to 120 degrees and extension to 30 degrees.  There was functional loss of the right knee due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  Objective stability testing, however, was deemed to be normal.  There was also no evidence of recurrent patellar subluxation or dislocation, and the Veteran did not have impairment of the tibia or fibula.  There was no history of a meniscal condition, joint replacement or scarring.  No assistive devices were required.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to increased evaluations for his right knee disability at any time during the pendency of this appeal. The Board will first address the Veteran's claim that he is entitled to an evaluation in excess of 10 percent for his right knee disability under Diagnostic Code 5260.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The record reflects that the Veteran was capable of flexion to 135 degrees upon examination in May 2009 with pain at 114 degrees) and flexion to 125 degrees upon examination in January 2013 (with pain at 115 degrees).  As such, the Veteran has maintained a degree of flexion far in excess of that required for a higher evaluation of 20 percent under Diagnostic Code 5260.  The current 10 percent evaluation is in effect because the evidence demonstrates that the Veteran suffers from degenerative arthritis, which is rated under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present case, while there is evidence of painful motion, there is no evidence to reflect that the Veteran meets the criteria for an evaluation of 20 percent for limitation of flexion under Diagnostic Code 5260 at any time during the pendency of this claim.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  In the present case, the evidence reflects that, even with pain and functional limitation, the Veteran is still capable of flexion between 114 and 115 degrees, which is far greater than what is required for a 20 percent evaluation under Diagnostic Code 5260.  As such, a higher evaluation based on limitation of function is not warranted as it pertains to Diagnostic Code 5260.  

The Veteran also contends that he is entitled to an evaluation in excess of 10 percent for his right knee disability under Diagnostic Code 5261, prior to January 11, 2013, and an evaluation in excess of 40 percent under Diagnostic Code 5261, as of January 11, 2013.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As for the Veteran's claim of entitlement to an evaluation in excess of 10 percent prior to January 11, 2013, there is no objective evidence of record to support this claim.  The Veteran was afforded a VA examination in May 2009 in which he was capable of extension to 10 degrees.  Under Diagnostic Code 5261, this warrants a 10 percent disability evaluation.  See 38 C.F.R. § 4.71a.  The record contains no further evidence of medical treatment or range of motion testing until the most recent VA examination of January 2013.  There was no evidence at the time of the May 2009 examination of additionally limited extension as a result of functional loss, and as such, an evaluation in excess of 10 percent for limitation of extension prior to January 11, 2013, cannot be established.  

Likewise, the preponderance of the evidence of record demonstrates that an evaluation in excess of 40 percent is not warranted at any time since January 11, 2013.  According to Diagnostic Code 5261, the highest evaluation of 50 percent is available when there is evidence of extension limited to 45 degrees.  38 C.F.R. § 4.71a.  According to the January 2013 VA examination report, the Veteran was limited in extension to 30 degrees after 3 repetitions due to pain.  There is no evidence that he has ever been limited past 30 degrees since January 2013, even due to his functional loss.  As such, an evaluation in excess of 40 percent as of January 11, 2013, is not warranted.  

Included within 38 C.F.R. § 4.71a are multiple other diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  In the present case, however, there is no evidence of ankylosis, impairment of semilunar cartilage, impairment of the tibia and/or fibula or genu recurvatum.  While the Veteran has reported that his knee has gone out on him, objective testing has revealed the knee to be stable.  As such, there are no other applicable diagnostic codes that will allow for a separate or higher disability evaluation at any time during the pendency of this claim.  

The Board recognizes that the Veteran believes he is entitled to higher evaluations throughout the pendency of his claim.  However, he has not provided VA with any evidence to demonstrate that he meets the criteria for a higher or separate evaluation under any applicable rating criteria.  As such, the Veteran's assertions fail to demonstrate that his claim is warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limitation of motion.  His current ratings contemplate the impairment of function caused by painful and limited motion.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The most recent evidence of record, however, reflects that the Veteran is currently employed.  As such, the Board will not consider the issue of entitlement to TDIU benefits.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 is denied.  

Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the period prior to January 11, 2013 is denied.  

Entitlement to a disability evaluation in excess of 40 percent for the Veteran's right knee chondromalacia patella under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 for the period on and after January 11, 2013 is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


